             CASE 0:18-cv-01776-JRT-HB Doc. 677 Filed 02/05/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST LITIGATION                   Case No. 0:18-cv-01776-JRT-HB
                                                   Hon. John R. Tunheim
 This Document Relates To:                         Magistrate Judge Hildy Bowbeer
 Direct Purchaser Plaintiff and Direct
 Action Plaintiff Actions




MEET AND CONFER STATEMENT FOR DIRECT PURCHASER PLAINTIFFS’
           MOTION FOR ENTRY OF A SET-ASIDE ORDER

           Counsel for Direct Purchaser Plaintiffs have met and conferred with counsel for all

Defendants regarding Direct Purchaser Plaintiffs’ Motion for Entry of a Set-Aside Order.

On February 1, 2021 at 11:30 a.m., Direct Purchaser Plaintiffs and all Defendants met and

conferred via Zoom for approximately 15 minutes. Defendants subsequently advised on

February 2, 2021, that they would like to review the motion after it is filed before deciding

whether or not to oppose (or respond) to the motion. Counsel for Smithfield and Direct

Purchaser Plaintiffs had a subsequent telephone call on February 3, 2021.

           Counsel for Direct Purchaser Plaintiffs also met and conferred with counsel for

Cheney Bros., Inc., Kristin Gore of Carlton Fields Jorden Burt, P.A., via telephone on

January 27, 2021. In an email dated February 2, 2021, counsel for Cheney Bros. indicated

it intends to oppose the motion.

           On January 26, January 29, and February 3, 2021, Counsel for Direct Purchaser

Plaintiffs met and conferred with counsel for Winn Dixie Stores, Inc., Patrick J. Ahern of




556625.3
             CASE 0:18-cv-01776-JRT-HB Doc. 677 Filed 02/05/21 Page 2 of 3




Ahern & Associates, P.C., via telephone. Winn Dixie confirmed it takes no position on

Direct Purchaser Plaintiffs’ motion.

           The two other classes, Commercial and Institutional Indirect Purchaser Plaintiffs

and Consumer Indirect Purchaser Plaintiffs, do not oppose this motion.

Dated: February 5, 2021                            Respectfully submitted,

                                                   /s/ Brian D. Clark
 Bobby Pouya (Pro Hac Vice)                         W. Joseph Bruckner (MN #0147758)
 Clifford H. Pearson (Pro Hac Vice)                 Brian D. Clark (MN #0390069)
 Thomas J. Nolan (Pro Hac Vice)                     Craig S. Davis (MN #0148192)
 Daniel L. Warshaw (Pro Hac Vice)                   Simeon A. Morbey (MN #0391338)
 Michael H. Pearson (Pro Hac Vice)                  Arielle S. Wagner (MN #0398332)
 PEARSON SIMON & WARSHAW, LLP                       Stephen M. Owen (MN # 0399370)
 15165 Ventura Boulevard, Suite 400                 Stephanie A. Chen (MN #0400032)
 Sherman Oaks, CA 92403                             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 Telephone: (818) 788-8300                          100 Washington Avenue South, Suite 2200
 Facsimile: (818) 788-8104                          Minneapolis, MN 55401
 cpearson@pswlaw.com                                Telephone: (612) 339-6900
 tnolan@pswlaw.com                                  Facsimile: (612) 339-0981
 dwarshaw@pswlaw.com                                wjbruckner@locklaw.com
 bpouya@pswlaw.com                                  bdclark@locklaw.com
 mpearson@pswlaw.com                                csdavis@locklaw.com samorbey@locklaw.com
                                                    aswagner@locklaw.com
 Melissa S. Weiner (MN #0387900)                    smowen@locklaw.com
 Joseph C. Bourne (MN #0389922)                     sachen@locklaw.com
 PEARSON, SIMON & WARSHAW, LLP
 800 LaSalle Avenue, Suite 2150                     Co-Lead Class Counsel for Direct Purchaser
 Minneapolis, MN 55402                              Plaintiffs
 Telephone: (612) 389-0600
 Facsimile: (612) 389-0610
 mweiner@pswlaw.com
 jbourne@pswlaw.com

 Bruce L. Simon
 Neil Swartzbert
 PEARSON, SIMON & WARSHAW, LLP
 350 Sansome Street, Suite 680
 San Francisco, CA 94104
 Telephone: (415) 433-9000
 Facsimile: (415) 433-9008

556625.3                                    2
           CASE 0:18-cv-01776-JRT-HB Doc. 677 Filed 02/05/21 Page 3 of 3




 bsimon@pswlaw.com
 nswartzberg@pswlaw.com




556625.3                              3
